Smith, J.:
This action is brought to restrain the defendant Weber and any one acting for him and by his direction from proceeding under an order issued by him which compelled these plaintiffs *327to show cause before the convention of the .American Federation of Musicians why they should not be expelled as members of the federation. There was no temporary restraining order in this order made by the defendant compelling these plaintiffs to show cause. The controversy arises over substantially the same matters as are discussed in the case of Kunze v. Weber (197 App. Div. 319), herewith decided. Under the rules of the federation, the expulsion of members first comes before the executive council and an appeal therefrom may be taken to the convention. This order of Weber, therefore, requiring these plaintiffs to show cause before the convention in the first instance can neither be sustained under the general rules of the federation, or as an emergency measure.
The same objection is urged to this injunction order as to its failure to state the grounds upon which it was granted. The order has substantially the same recitals as the orders in the Kunze case, herewith decided, and for reasons stated in the opinion filed in that case we are of opinion that the objection is not well taken.
The injunction order should, therefore, be affirmed, with ten dollars costs and disbursements.
Clarke, P. J., Dowling, Page and Greenbaum, JJ., concur.
Order affirmed, with ten dollars costs and disbursements.